DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, for claim 1 it was unclear if the kneading index needed to be meet for all the stages or only for the first stage. This is due to the a(1) and t(1) representing kneading amount and time use for the first stage, while a representation such as a(n) would be more universal and be representative an amount and time for all the stages. Consequently, the amendment regarding two or more stages leaves for ambiguity regarding 
As noted during the interview.                                                                Response to Arguments
Applicant’s arguments, see 12-14-2020, filed on Pg. 4, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Miyasaka et al. (JPH05-28998) in view of Indian Oil Corp. (Needle Coke Technology, 2014), in view of Lou et al. (Preparation and Electrochemical Properties of Coke Powder Activated Carbon Based Electrode Materials, 2012), in view of Kawano et al. (JPH-05,238,716-A), and in further view of Mio et al (US-10,076,855)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. (JPH05-28998, hereinafter Miyasaka), in view of Indian Oil Corp. (Needle Coke Technology, 2014 hereinafter IOC), in view of Lou et al. (Preparation and Electrochemical Properties of Coke Powder Activated Carbon Based Electrode Materials, 2012, hereinafter Luo), and in further view of Kawano et al. (JPH-05,238,716-A, hereinafter Kawano)Regarding claim 1, 	
A method for producing an artificial graphite electrode, the method comprising: 
kneading binder pitch with needle coke, and then performing extrusion molding and then performing baking and graphitization treatment on the same, 
wherein the needle coke has a real density of 2.00 g/cm3 or higher, 
a pore volume of the needle coke for a pore diameter of 0.01 μm to 120 μm is 0.10 cc/g to 0.30 cc/g
kneading the binder pitch with needle coke includes at least two separate kneading stages with the addition of binder pitch being carried out in two or more stages, and 
the amount of binder pitch added and kneading time in these kneading stages satisfy a kneading index as represented by formula (1) below within a range of 0.1 to 0.7: Kneading Index = (a1 / A) x (t1 / T)Where, A indicates a total amount of binder pitch used in the kneading process, a1 indicates the amount of binder pitch used in the first kneading stage, T indicates a total kneading time of the kneading process and t1 indicates the kneading time of the first kneading stage.
Miyasaka teaches the following:
([0006]) teaches the invention disclosed utilizes a coal-based needle coke having a true specific gravity of 2.150 or more obtained by calcining at a temperature of 1500 °C or more, which is effective in reducing puffing. ([0019]) details the process wherein the calcined coke is pulverized, and sieved, the coal-based binder pitch is blending particles according to a conventional method and kneaded at 130 °C. Next, the formula was extruded to form a test piece and followed by heat treatment and graphitization. 
([0013]) teaches that the binder pitch may be one in which two or more pitches that are blended so that the softening point falls within the above range. Noting that in the case of a blended binder pitch, the respective pitches are sufficiently . However, mixing these two or more pitches being done so that the addition of binder pitch being carried out in two or more stages is not mentioned. 
Regarding claim 1, Miyasaka is silent on the following limitation(s):
(b), (c), (d) & (e)
It should be noted that Miyasaka does not mention many details about the utilized needle coke's density or its porosity such as the volume and diameter. However, ([0005]) teaches that the coal-based needle coke has a true specific gravity of 2.150 or more obtained by calcining
Regarding Claim 1, in analogous art for a needle coke fabrication technology for a needle coke that is utilized in the manufacturing of graphite electrodes, IOC suggests a needle coke manufacturing method that fabricates needle coke with a real density greater than 2.0 g/cc, in this regard IOC teaches the following: 
(Process Description) teaches a way to form the needle coke in a drum followed by a de-coked process that utilizes high pressure water jets and the coke is subsequently calcined in rotary calciner at optimum severity. (Salient features) teaches that the needle coke produced has a real density of more than 2.12 gm/cc. Additionally, that the case law for known material in the art may be applied gm/cc if needed.
 	IOC further suggests that the benefit of using the needle coke processing method as described is it provides a means for producing needle coke with heavier petroleum steams available in a refinery and a selection of operation window depending on the feed material characteristics, (Salient features).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing artificial graphite electrodes with a needle coke of Miyasaka, by utilizing the coke preparation method, as taught by Indian Oil Corp. Highlighting, implementation of a coke preparation method allows for producing a coke with heavier petroleum steams with a selection of operation window that depends on the feed material characteristics utilized.
Regarding claim 1, Miyasaka/IOC is silent on the following limitation(s):
(c), (d) & (e)
It should be noted that Miyasaka does not mention many details about the utilized needle coke's density or its porosity such as the volume and diameter. However, ([0005]) teaches that the coal-based needle coke has a true specific gravity of 2.150 or more obtained by calcining
3 and KOH submersion activation process preformed on coke that can be utilized as a precursor for preparing high-performance graphite electrodes, Luo suggests a coke activation process that utilizes KOH and a heat treatment, in this regard Luo teaches the following:
(2.1 Preparation of CPACs) teaches the preparation process includes an immersion in HNO3 solution (6 mol/L) for 72 h. Followed by the product being rinsed to remove any impurity ions followed by dipping in KOH solution with different concentrations for 15 days. Next, thermal activation was then performed under the nitrogen when it was dried to paste, the coke powder activated carbons (CPACs) were obtained after the activated products were fully washed to neutral and dried at 80 °C for 24 h. (Abstract) teaches that the coke powder activated carbon that was prepared under optimal conditions, exhibited a BET surface area of 285.6 m2/g, a pore volume of 0.112 m3/g. and a statistical average pore diameter of 10 nm (0.01 μm).
 	Lou further suggests that the benefit of using a HNO3 pretreatment and KOH activation coke processing method as described is it provides a means for producing a CPACs that exhibits a good electrochemical stability with its specific capacitance still keeps up to 156 F/g over consecutive 1,000 cycle numbers (Conclusion).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing artificial graphite electrodes with a needle coke of Miyasaka /IOC, by utilizing a 3 pretreatment followed by a KOH activation process in the coke preparation, as taught by Lou. Highlighting, implementation of a HNO3 pretreatment followed by a KOH activation process in the coke preparation method allows for producing a coke with a good electrochemical stability with its specific capacitance still keeps up to 156 F/g over consecutive 1,000 cycle numbers.
Regarding claim 1, Miyasaka/IOC/Lou are silent on the following limitation(s):
(d) & (e)

It should be recalled that Miyasaka teaches that the binder pitch may be one in which two or more pitches that are blended so that the softening point falls within the above range. Noting that in the case of a blended binder pitch, the respective pitches are sufficiently kneaded to be uniform as much as possible, ([0013]). However, mixing these two or more pitches being done so that 
 ([0013]) teaches that in the present invention, (1) in the step of blending a binder with a carbonaceous main raw material and kneading in a temperature range equal to or higher than the melting point of the binder, a predetermined amount of the binder is divided and kneaded at least twice.
([0023]) teaches an example where the binder pitch was added to 55 parts by weight of the coke for the first time at a ratio of 22.5 parts by weight corresponding to 50% of the total binder pitch, and the temperature was 250 ° C. in the kneader. The mixture was compressed with a compressor and kneaded at a kneading temperature of 250 ° C. while blowing 30 L / min of heated air, and after 1 hour, the mixture was added in portions at a ratio of the remaining binder pitch of 22.5 parts by weight as the second time. When the parameters are plugged into the given kneading index equation, the result are… a1/A = 0.5 (50%) and t1/T = 1/3 which would yield a Kneading Index = 0.165, which would fall within the limitation of the claim. 
 	Kawano further suggests that the benefit of using a predetermined amount of the binder that is divided and kneaded at least twice is it provides a means for reducing the volatile content to about 5 to 15%, which is suitable for a subsequent firing step, in a short time. As such, the volatile content can be reduced efficiently, and even if the volatile content of the kneaded material for molding is not analyzed one by one, constant kneading can be performed by work management, and fluctuations in physical properties are reduced, and thus special carbon material products. It is to provide a way 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing artificial graphite electrodes with a needle coke of Miyasaka/IOC/Lou, by utilizing using a predetermined amount of the binder that is divided and kneaded at least twice, along with the optimization of several parameters recognized as impacting the kneading process, as taught by Kawano. Highlighting, implementation of a predetermined amount of the binder that is divided and kneaded at least twice, allows for a way to stabilize the quality, ([0015]). Along with the implementation of the optimization of several parameters recognized as impacting the kneading process allows for tailoring various aspects, such as fluctuation of physical properties for the product produced, (([0008] & [0012]), ([0019]), ([0027])).
Regarding claim 4, Miyasaka/IOC/Lou are silent on the following:
Wherein the kneading index is within a range of 0.15 to 0.70.
Regarding Claim 4, in analogous art as applied above in claim 1, Kawano suggests details regarding kneading the binder pitch, and in this regard Kawano teaches the following:
([0023]) teaches an example where the binder pitch was added to 55 parts by weight of the coke for the first time at a ratio of 22.5 parts by weight corresponding to 50% of the total binder pitch, and the temperature was 250 ° C. in the kneader. The mixture was compressed with a compressor and kneaded at a kneading temperature of 250 ° C. while blowing 30 L / min of heated air, and after 1 hour, the mixture was added in portions at a ratio of the remaining binder pitch of 22.5 parts by weight as the second time. When the parameters are plugged into the given kneading index equation, the result are… a1/A = 0.5 (50%) and t1/T = 1/3 which would yield a Kneading Index = 0.165, which would fall within the limitation of the claim.
The same rejection rationale and analysis that was used previously for claim 1 limitation (e), can be applied here and should be referred to for this claim as well.

B.) Claim(s) 3 & 5, are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka, in view of IOC, in view of Lou, in view of Kawano, and in further view of Dollimore et al. (Kinetics of Oxidation of α- and β- Resin Extracts from Coal Tar Pitch, 1970, hereinafter Dollimore)
Regarding claim 3, 	
Wherein the binder pitch has a softening point of 70 °C to 150 °C and a β-resin content of 15 wt. % to 30 wt. %.



([0012]) teaches that the softening point of the binder pitch is preferably in the range of 100 to 150 °C. ([0013]) teaches that the binder pitch may he one in which two or more pitches that are blended so that the softening point fails within the above range. Noting, that the amount of secondary resin or p-resin is not directly mentioned.
Regarding claim 3 Miyasaka as modified above is silent on the following limitation(s):
(a)'s limitation on the amount of β-resin content being 15 wt. % to 30 wt. % in the binder pitch utilized.
Regarding Claim 3, in analogous art for the measurement of α- & β- resin supplied by a pitch with a softening point of 378 °K (105 °C), Dollimore suggests details on optimizing the amount of p-resin one would utilize in a binder pitch employed, and in this regard Dollimore teaches the following:
(Pg. 2656, Results) teaches that the pitch used in this study yielded 11.30 % of a-resins and 26.67 % of (3-resins. (Fig. 2) shows the rate of oxidation at various temperatures for the p-resin, noting that the p-resin oxidize is slow than that of a-resins which can be seen in (Fig. 1). (Pg. 2659, Discussion) teaches that calculations when carried out for the P-resins, give (from Fig. 2) a dξ / dt = 5.0 x g/g s = 5.7 x 10n carbon atoms gasified per cm2 of surface per second, where dξ / dt is the degree of oxidation with 
 	Dollimore further suggests that the benefit of optimizing the amount of α- & β- -resins found within the pitch, is it provides a means for controlling the degree of oxidation experienced by the pitch utilized (Pg., 2656 Fig. 2 &, Pg. 2659, Discussion).
 	It would have been obvious to one of ordinary skill in the art. before the effective filing date of the claimed invention to modify the production method for producing artificial graphite electrodes with a needle coke of Miyasaka as modified above, by utilizing a binder pitch that has an optimized amount α- & β- resins found within the pitch, as taught by Dollimore. Highlighting, implementation of a binder pitch with an optimized amount of α- & β- resins found within the pitch allows for control over the degree of oxidation experienced by the binder pitch utilized.Regarding claim 5, Miyasaka/IOC/Lou are silent on the following:
Wherein the kneading index is within a range of 0.15 to 0.70.
Regarding Claim 5, in analogous art as applied above in claim 1, Kawano suggests details regarding kneading the binder pitch, and in this regard Kawano teaches the following:
([0023]) teaches an example where the binder pitch was added to 55 parts by weight of the coke for the first time at a ratio of 22.5 parts by weight 
The same rejection rationale and analysis that was used previously for claim 1 limitation (e), can be applied here and should be referred to for this claim as well
	
	                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia’s article on Petroleum coke (Types of Petroleum Coke) teaches that here are at least four basic types of petroleum coke, namely, needle coke, honeycomb coke, sponge coke and shot coke. Needle coke, also called acicular coke, is a highly crystalline petroleum coke used in the production of electrodes for the steel and aluminium industries and is particularly valuable because the electrodes must be replaced regularly
Mio et al (US-10,076,855, hereinafter Mio) teaches on (Col. 5, lines 38-51) that the kneading device (4) may utilize a kneading control device (54) that is a control device that 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741